Case 1:19-cv-09243 Document1 Filed 10/07/19 Page 1of7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee EEE EE Ee eee ere xX
VANESSA RODRIGUEZ, 19 Civ.

Plaintiff,

- against - COMPLAINT
MAMMA RISTORANTE CORP. d/b/a/ PLAINTIFF DEMANDS
GUANTANAMERA, TRIAL BY JURY IN
IN THIS ACTION

Defendant.

es ee Ee ee eo a a a Sa ee ee xX
Plaintiff Vanessa Rodriguez (“Rodriguez”), by her attorneys,

Lichten & Bright, P.C., complains of defendant Mamma Ristorante
Corp. (“Guantanamera”), as follows:

JURISDICTION AND VENUE
1. This is an action brought to remedy discrimination on the
basis of sex, and retaliation for protected activity, in violation
of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

seq. (“Title VII”), the New York State Human Rights Law, Executive

Law § 290 et_ seq. (“Human Rights Law”), and the Administrative Code
of the City of New York, § 8-101 et_seg. ("Administrative Code").
2. Jurisdiction of this Court is invoked pursuant to 28

U.S.C. §S 1331, 1343(a) (4), and 1367, and 42 U.S.C. § 2000e-
5(f) (3).

Bs Declaratory and injunctive relief, damages, and other
appropriate legal and equitable relief are sought pursuant to 42
U.S.C. § 2000e-5(f), (g) (1), and (g) (2) (B) (i). Compensatory

damages are sought pursuant to 42 U.S.C. § 198la, Executive Law
Case 1:19-cv-09243 Document1 Filed 10/07/19 Page 2 of 7

§ 297(9), and Administrative Code, § 8-402 (a). Punitive damages
are sought pursuant to 42 U.S.C. § 198la and Administrative Code,
§ 8-402(a).

4. Costs and attorney fees are sought pursuant to 42 U.S.C.
§ 2000e-5(g) (2) (B) (i) and (k), Executive Law § 297(10), and
Administrative Code, § 8-402(a).

on Venue is proper in the Southern District of New York,
pursuant to 28 U.S.C. § 1391(b), because the unlawful employment
practices occurred within this judicial district.

6. Plaintiff filed a charge of discrimination against
defendant with the U.S. Equal Employment Opportunity Commission
(“EEOC”) on February 22, 2019. The EEOC, on September 13, 2019,
issued plaintiff a notice informing her of her right to sue
defendant. Plaintiff has fully complied with all prerequisites to

jurisdiction in this Court under Title VII.

PARTIES
7. Guantanamera is a restaurant. Its principal place of
business is at 939 Eighth Avenue, New York, New York.

8. Rodriguez was employed by Guantanamera as a bartender.

FACTS
9. On January 1, 2019, a prep cook/dishwasher grabbed
Rodriguez, attempted to forcibly kiss and hug her, and when

Rodriguez resisted, grabbed her breast.
Case 1:19-cv-09243 Document1 Filed 10/07/19 Page 3 of 7

LO. On January 2, 3, and 4, Rodriguez complained that
Guantamera was doing nothing substantive about the sexual assault.
11. On January 5, at approximately 10:00 P.M., Rodriguez
complained to Owner Marion Zarate that the restaurant was not

responding appropriately to the sexual assault.

12. Zarate screamed at Rodriguez, "Get the fuck out of my
restaurant! Get the hell out of here! I don't want you in my
restaurant! You're fired!"

13s Rodriguez left the restaurant. On January 6, at

approximately 12:30 A.M., Rodriguez arranged with Manager Evalina
Klopocka for Rodriguez to pick up her final paycheck at around noon
later that day.

14. On January 6, Rodriguez picked up her final paycheck. No

one from Guantanamera mentioned reinstatement to her.

FIRST CAUSE OF ACTION

15. Defendant maintained a hostile work environment based on
sex discrimination. By its acts and practices described above,
defendant has violated Title VII.

16. As a result of defendant’s discriminatory acts, plaintiff
has suffered and will continue to suffer monetary damages and
damages for mental anguish and humiliation unless and until this
Court grants relief. Defendant engaged in these retaliatory
practices with malice and with reckless indifference to Rodriguez's

rights protected under law.
Case 1:19-cv-09243 Document1 Filed 10/07/19 Page 4 of 7

SECOND CAUSE OF ACTION

17. Defendant subjected plaintiff to a hostile work
environment because of her sex, in violation of the Human Rights
Law.

18. As a result of defendant’s discriminatory acts, plaintiff
has suffered and will continue to suffer monetary damages and
damages for mental anguish and humiliation unless and until this
Court grants relief. Defendant willfully and maliciously engaged

in these discriminatory practices.

THIRD CAUSE OF ACTION

19. Defendant subjected plaintiff to a hostile work
environment because of her sex, in violation of the Administrative
Code.

20. As a result of defendant’s discriminatory acts, plaintiff
has suffered and will continue to suffer monetary damages and
damages for mental anguish and humiliation unless and until this
Court grants relief. Defendant willfully and maliciously engaged

in these discriminatory practices.

FOURTH CAUSE OF ACTION
21. Defendant discharged Rodriguez becuase she opposed
actions prohibited by Title VII. By its acts and practices
described above, defendant has violated Title VII.
22. As a result of defendant’s retaliatory acts, plaintiff

has suffered and will continue to suffer monetary damages and
Case 1:19-cv-09243 Document1 Filed 10/07/19 Page 5 of 7

damages for mental anguish and humiliation unless and until this
Court grants relief. Defendant engaged in these retaliatory
practices with malice and with reckless indifference to Rodriguez's

rights protected under law.

FIFTH CAUSE OF ACTION

23. Defendant discharged Rodriguez becuase she opposed
actions prohibited by the Human Rights Law. By its acts and
practices described above, defendant has violated the Human Rights
Law.

24. As a result of defendant’s retaliatory acts, plaintiff
has suffered and will continue to suffer monetary damages and
damages for mental anguish and humiliation unless and until this
Court grants relief. Defendant willfully and maliciously engaged in

these discriminatory practices.

SIXTH CAUSE OF ACTION

29s Defendant discharged Rodriguez becuase she opposed
actions prohibited by the Administrative Code. By its acts and
practices described above, defendant has violated the
Administrative Code.

26. As a result of defendant’s retaliatory acts, plaintiff
has suffered and will continue to suffer monetary damages and
damages for mental anguish and humiliation unless and until this
Court grants relief. Defendant willfully and maliciously engaged in

these discriminatory practices.
Case 1:19-cv-09243 Document1 Filed 10/07/19 Page 6 of 7

WHEREFORE, plaintiff respectfully requests that this Court

enter a judgment:

ON THE FIRST AND FOURTH CAUSES OF ACTION

(a) declaring that the acts and practices complained of
herein are in violation of Title VII;

(b) enjoining and permanently restraining these violations of
Title VII;

(c) directing defendant to take such affirmative action as is
necessary to ensure that the effects of these unlawful employment
practices are eliminated and do not continue to affect plaintiff's
employment opportunities;

(d) directing defendant to place plaintiff in the position
she would have continued to occupy but for defendant’s
discriminatory and retaliatory treatment of her, and make her whole
for all earnings she would have received but for defendant’s
discriminatory and retaliatory treatment, including but not limited
to wages, bonuses, pensions, and other lost benefits;

(e) directing defendant to pay plaintiff compensatory and
punitive damages and damages for her mental anguish and
humiliation;

(£) awarding plaintiff reasonable attorney fees and the costs
of this action;

(g) granting such other and further relief as this Court

deems just and proper;
Case 1:19-cv-09243 Document1 Filed 10/07/19 Page 7 of 7

ON THE SECOND AND FIFTH CAUSES OF ACTION

(h) awarding compensatory damages in an amount not yet
ascertained;

(i) awarding reasonable attorney fees, costs, and
disbursements;

ON THE THIRD AND SIXTH CAUSES ACTION
(j) awarding compensatory and punitive damages in an amount
not yet ascertained; and

(k) awarding reasonable attorney fees, costs, and

disbursements.

DEMAND FOR A TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil
Procedure, plaintiff demands a trial by jury on all of the causes

of action herein.

Dated: New York, New York
September Ao 2019

fir L

Stuart Lichten (SL-1258)
LICHTEN & BRIGHT, P.C.
Attorneys for Plaintiff
387 Park Ave. S. - 5th Fl.
New York, New York 10016
(646) 588-4872
